DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/121,201, filed on 08/24/2016.

Information Disclosure Statement
The information disclosure statements filed 12/20/2021, 10/19/2021, and 06/11/2021 are acknowledged by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bareis et al. (DE 102009035349).
Bareis et al. disclose:
1. A valve device configured to control a flow rate of cooling water for a vehicle [0001, 0023], comprising: a valve (21); a housing (11) that houses the valve; and a shaft (52 to end 44) that rotates integrally with the valve, wherein the valve has an internal space (within 21, 25, 40) through which the cooling water flows in and out, and a plurality of valve openings (22-24, 16) to allow the internal space to communicate with outside of the valve, the housing has a seat opening (17-19) through which the cooling water flows, a first valve opening (22) of the plurality of valve openings communicates with the seat opening (17) when the valve rotates around the shaft (see fig. 11), a second valve opening (16) of the plurality of valve openings opens in a rotation axial direction of the valve (direction along 8), an inner wall surface (25) of the valve surrounding the internal space has a convex portion (seen on bottom surface of 40, fig. 12) protruding toward the second valve opening in a region facing the second valve opening in the rotation axial direction, and the convex portion has a slope that approaches an axis of the shaft as extending toward the second valve opening (as seen in figs. 5, 7, and 12).
2. The valve device according to claim 1, wherein the slope is located at least between the first valve opening and the shaft (as seen in figs. 5, 7, 12, the slope extends from the opening 22 to the shaft 52, 44).
3. The valve device according to claim 1, wherein the convex portion is formed so as to extend from the first valve opening toward the shaft (as seen in figs. 5, 7, 12, the slope extends from the opening 22 to the shaft 52, 44).
4. The valve device according to claim 1, wherein the convex portion is formed so as to extend from a bottom portion of the inner wall surface (bottom of surface 40) that is the farthest from the second valve opening (16) in the rotation axial direction toward the shaft (52, 44) (as seen in figs. 5, 7, 12).
5. The valve device according to claim 1, wherein the slope and the first valve opening (22) are arranged to overlap with each other in position in a rotational direction or the rotation axial direction (as seen in figs. 5, 7, 12, the slope overlaps in the axial direction of 8 with the opening 22).
6. The valve device according to claim 5, wherein the cooling water flows into the internal space through the second valve opening (inlet 16, [0024]) and flows out of the internal space through the first valve opening (22, [0025]).
9. A valve device (10) comprising: a valve (21) that rotates to change a flow rate of cooling water for a vehicle [0001, 0023]; a housing (11, 43) that houses the valve; and a shaft (52 to end 44) that rotates integrally with the valve, wherein the valve and the housing have an open side 16, 12) open in a rotation axial direction (8) of the valve, the housing has a stopper (42) that regulates a rotation range of the valve with respect to the housing, the valve has a contact portion (41) that stops rotation of the valve by contacting the stopper on a side of the valve opposite to the open side of the valve in the rotation axial direction (as seen in figs. 3, 4, 7), the valve has a recess (above 40, as seen in fig. 7) recessed toward the open side (16) of the valve at the side (top of 41) opposite to the open side of the valve (16) in the rotation axial direction (8), and the contact portion (41) and a part of the stopper (42) are configured to come into contact with each other in the recess (41 is located in recess above 41) to stop rotation of the valve.
10. The valve device according to claim 9, wherein the contact portion (41) protrudes from a surface of the valve (surface 41) facing the side opposite to the open side of the valve (16) in the rotation axial direction (8).
11. The valve device according to claim 9, wherein the housing has a tubular portion (51) that surrounds an outer peripheral surface of the shaft (52, 44) (as seen in fig. 7), and the stopper (42) is provided as a protruding portion protruding from the outer peripheral surface of the tubular portion (51) outward in a radial direction (as seen in fig. 4).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102013222157, DE 102012211116, WO 2014000995, and WO 2014184783 each disclose related rotary valves with an internal convex portion extending along the direction of the rotational axis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753